Case 4:18-cv-00442-ALM-CMC Document 184 Filed 08/10/20 Page 1 of 1 PageID #: 9448



                             IN THE UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF TEXAS
                                      SHERMAN DIVISION

      Edward Butowsky,

           Plaintiff,

      v.                                                    Case No. 4:18-cv-442-ALM-CMC

      David Folkenflik, et al.,

           Defendants


                                                  ORDER
  .
              The Plaintiff’s Unopposed Motion to Modify Order (Doc. No. 183) is now before

      the Court.        The Court, having reviewed the motion and noting it is unopposed, is of the

      opinion the motion should be GRANTED. Accordingly, it is

              ORDERED the Clerk of the Court shall file Plaintiff’s Response in Opposition

      to Motion for Sanctions Pursuant to Federal Rule of Civil Procedure 37, attached as

      Exhibit 1 to Plaintiff's Unopposed Motion to Modify Order (Doc. No. 183). It is further

              ORDERED Defendants may file a reply on or before August 14, 2020.

              SIGNED this 10th day of August, 2020.




                                                         ____________________________________
                                                         CAROLINE M. CRAVEN
                                                         UNITED STATES MAGISTRATE JUDGE
